Citation Nr: 1746336	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  13-25 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for degenerative disc disease (DDD) of the lumbar spine prior to January 17, 2017 and in excess of 20 percent thereafter.


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from august 1989 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal, the claims file was transferred to the RO in Atlanta, Georgia. 
In November 2016, the Board remanded the case for additional evidentiary development and it has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2016 Board remand, the AOJ was instructed, in part, to:

Obtain from the VA Healthcare System any outstanding pertinent VA treatment records showing treatment for the lumbar spine or low back, if any.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

Review of the evidentiary record shows the most recent VA treatment record associated with the claims file is dated in August 2012 from the Martin Army Community Hospital (ACH) at Fort Benning, Georgia Clinic.  The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As a result, a remand is needed for the AOJ to obtain and associate with the claims file all outstanding VA treatment records that have not already been associated with the claims file, to include those dated August 2012 forward.  These records are potentially relevant to properly adjudicating the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the VA Healthcare System any outstanding pertinent VA treatment records showing treatment for the lumbar spine or low back, if any, dated August 2012 forward.

All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


